Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 11/26/2020 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grauman et al. (U.S. PUB. 2007/0217676, hereinafter “Grauman”) in view of Ratner, Alexander et at. ("Training Complex Models with Multi-Task Weak Supervision," arXiv:1810.02840v2, Dec. 7, 2018 hereinafter, “Ratner”, provided by The Applicant’s IDS filed on 11/26/2020).

Consider claim 1, Grauman teaches a method for matching a set of first classes assigned to a first data set with a set of second classes assigned to a second data set (page 6 [0073]), the method comprising: constructing, via a set of pre-processing functions, a plurality of alignment profiles such that at least one alignment profile is assigned to each of the first classes and each of the second classes (page 1 [0009] and page 9 [0099]).
Grauman does not explicitly show that generating a comparison matrix for each group of the alignment profiles, such that each group includes at least one of the first classes and at least one of the second classes; training a first machine learning model, through supervised training, based on the generated comparison matrices and based on probabilistic labels generated by a second machine learning model, wherein the second machine learning model has been trained through weakly supervised learning; and determining, with the trained first machine learning model, which of the first classes can be matched with any of the second classes.
In the same field of endeavor, Ratner teaches generating a comparison matrix for each group of the alignment profiles, such that each group includes at least one of the first classes and at least one of the second classes (page 8, Table 1: Performance Comparison of Different Supervision Approaches); training a first machine learning model, through supervised training, based on the generated comparison matrices and based on probabilistic labels generated by a second machine learning model, wherein the second machine learning model has been trained through weakly supervised learning; and determining, with the trained first machine learning model, which of the first classes can be matched with any of the second classes (page 8, section 5. Experiments).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, generating a comparison matrix for each group of the alignment profiles, such that each group includes at least one of the first classes and at least one of the second classes; training a first machine learning model, through supervised training, based on the generated comparison matrices and based on probabilistic labels generated by a second machine learning model, wherein the second machine learning model has been trained through weakly supervised learning; and determining, with the trained first machine learning model, which of the first classes can be matched with any of the second classes, as taught by Ratner, in order for the generalization error of models trained with this approach improves with the number of unlabeled data points, and characterize the scaling with respect to the task and dependency structures.

Consider claim 2, Grauman further teaches assigning a common new classification to each group of first and second classes based on a determination that the first and second classes can be matched (page 12 [0120]).

Consider claim 3, Grauman further teaches applying a plurality of pre-processing functions to generate an alignment profile for each of the first classes and each of the second classes to describe their self-contained characteristics (page 1 [0009] and page 9 [0099]).

Consider claim 4, Grauman further teaches applying a plurality of labelling functions and a plurality of embedding functions to each of the alignment profiles (page 6 [0073]).

Consider claim 5, Grauman further teaches generating labelling functions based on the constructed alignment profiles (page 9 [0100]); and training the second machine learning model, through weakly supervised learning, based on the generated labelling functions (pages 11-12 [0116]).

Consider claim 6, Grauman further teaches generating the probabilistic labels to each group of the alignment profiles based on the trained second machine learning model (page 22 [0197]); wherein each group of the alignment profiles includes one of the first classes and one of the second classes (page 9 [0099]).

Consider claim 7, Grauman further teaches removing at least some of the probabilistic labels based on their respective probabilities (page 22 [0197]).

Consider claim 8, Grauman further teaches applying one or more embedding functions to convert partial or entire information of each alignment profile into a vector such that each vector provides a new representation of the first or second class assigned to the respective alignment profile (page 6 [0073]); and for each group of the alignment profiles, calculating a similarity between the vectors of the respective alignment profile based on one or more distance functions (page 6 [0075]).

Consider claim 9, Grauman further teaches generating the comparison matrix for each group of the alignment profiles based on the similarities of the first class and the second class that are calculated by different combination of embedding functions and distance functions (page 6 [0075]).

Consider claim 10, Grauman further teaches wherein the first machine learning model is a convolutional neural network (pages 9-10 [0103]).

Consider claim 11, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 11.

Consider claim 12, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 12.

Consider claim 13, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 13.

Consider claim 14, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 15.

Conclusion


4.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649